Title: To Thomas Jefferson from Albert Gallatin, 5 November 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Nover. 5th 1805
                  
                  Annexed is a sketch of the Receipts & Expenditures for the year ending 30th Septer. last. It cannot be perfectly correct; & several alterations will Certainly be made on the official examination of the accounts. But the variations will not be such as to affect any general result. The most imperfect part is the estimate of that part of the customs which arise from the Mediterranean fund, and which we do not consider as part of the permanent revenue. With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     
                        Note We have actually paid this year about six millions of the principal of the debt contracted before your administration vizt.
                     
                        
                           
                           domestic & foreign debt as per. note  f
                           
                           4,200,000
                        
                        
                           
                           British convention, being in exchange
                           
                        
                        
                           
                           
                               of the 6th Article of Jay’s treaty
                           1,776,000
                        
                        
                           
                           Paymts. for lands in stock as per note b
                           
                           
                                   45,000
                           
                        
                        
                           
                           Drs.
                           
                              6,021,000
                           
                        
                     
                  
                Enclosure
                                    
                     
                        
                     
                     A sketch of the Receipts & Expenditures of the United States for the year ending on 30th Septer. 1805.
                     
                        
                           
                              Receipts vizt
                              
                              
                              
                           
                           
                              
                              Customs
                              (a)
                               12,773,045.56
                              
                              
                           
                           
                              
                              Sales of lands
                              (b)
                              621,895.08
                              
                              
                           
                           
                              
                              Postage
                              
                              28,500.—
                              
                              
                           
                           
                              
                              Arrears of direct tax & internal duties
                              61,087.80
                              
                              
                           
                           
                              
                              Incidental
                              (c)
                              14,718.63
                              
                              
                           
                           
                              
                              Repayments (principally for bills of exchange protected)
                              
                                 157,506.89
                                 
                              
                              13,656,753.96
                           
                           
                              Cash in Treasury on 30th Septer. 1804
                              
                                 4,882,351.35
                              
                           
                           
                              
                              Dollars
                              
                                 18,539,105.31
                              
                           
                           
                              Expenditures vizt
                              
                              
                           
                           
                              
                              Civil list
                              
                              615,652.26
                              
                              
                           
                           
                              
                              Miscellaneous
                              (d)
                              545,091.91
                              
                              
                           
                           
                              
                              Diplomatic & Barbary
                              258,017.74
                              
                              
                           
                           
                              
                              British Convention (the two last instalments)
                              1,776,000.—.
                              
                           
                           
                              
                              Purchase of Louisiana (French bills)
                              350,559.10
                              
                              
                           
                           
                              
                              Army & Indian dept.
                              748,281.28
                              
                              
                           
                           
                              
                              Navy dept.
                              (e)
                              1,314,001.22
                              
                              
                           
                           
                              
                              Domestic debt & loans 
                              5,724,811.53
                              }
                               (f)
                              
                                 8,356,338.20
                                 
                              
                              
                           
                           
                              
                              Foreign debt 
                              2,631,526.67
                              13,963,941.71
                           
                           
                              Cash in Treasury on 30th Septr. 1805
                              4,575,163.60
                           
                           
                              
                              
                              
                              Dollars
                              18,539,105.31
                           
                        
                     
                     
                        Notes
                     
                     (a) about 700,000 dollars of this sum arise from the Mediterranean fund
                      (b) besides about 45,000 dollars paid in stock
                     (c) Fines, patent fees, certs &c.
                     (d) Surveying, bonds on land claims, light houses, marine hospitals, mint, military pensions, Capitol, Maryland loans &c.
                     (e) It is apprehended that the navy dept. will  have expended at least 300,000 dollars more than that sum, and more than the appropriations; for which difference they are in debt & cannot pay till Congress shall have made an additional appropriation.
                     
                     
                        
                           
                               (f) Of which the payments for interest are estimated at about drs.
                            4,156,338.20
                        
                        
                           and those of principal redeemed at about 
                           
                              4,200,000.—
                           
                        
                        
                           
                           8,356,338.20
                        
                     
                  
               